           Case 4:82-cv-00866-DPM Document 5591 Filed 04/23/20 Page 1 of 3



                             IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS
                                      WESTERN DIVISION

LITTLE ROCK SCHOOL DISTRICT                                                              PLAINTIFF

VS.                                        CASE NO. 4:82-CV-00866 DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, ET AL.                                                                    DEFENDANTS

EMILY MCCLENDON, ET AL.                                                            INTERVENORS


               INTERVENORS’ MOTION TO EXTEND DISCOVERY CUT-OFF DATE

          Come the intervenors, Emily McClendon, et al., by and through their attorneys Austin

Porter Jr., d/b/a PORTER LAW FIRM, John W. Walker, P.A., and Robert Pressman, and

for their unopposed motion to extend discovery cut-off, they state the following:

          1.      The Court has established the discovery cut-off date of May 1, 2020.

          2.      The parties have just about concluded the discovery phase of this case.

          3.      Intervenors have taken depositions of two (2) defense witnesses under the

challenging conditions of COVID-19, with limited people being live, and others participating via

teleconference.

          4.      The defendants desire to take the depositions of the intervenors in this case, with

some being scheduled for the week of April 20, 2020, but had to be cancelled due to the

unavailability of a couple of the intervenors due to work schedule.1

          5.      Undersigned counsel has been in the midst of responding to a summary judgment

motion that was filed on April 16, 2020 (with 185 Statement of Facts) in the case of Wilbur

Williams v. William Barr, Attorney General, et al., Equal Employment Opportunity Commission


1
    Emily McClendon works at a nursing home.

                                                   1
          Case 4:82-cv-00866-DPM Document 5591 Filed 04/23/20 Page 2 of 3



EEOC Case No. 490-2016-00137X/Agency No. BOP-201602095, with a response date of May 1,

2020, which has made it challenging to meet with intervenors to prepare them for depositions.

          6.     Undersigned counsel is requesting an extension of fifteen (15) days to allow the

defendants to conduct their discovery depositions of the intervenors, giving them up to and

including the date of May 15, 2020.

          7.     Opposing counsel have been consulted about this extension request, and have stated

that they do not oppose this request.

          8.     This request is being made not for the purpose to cause any unnecessary delays, but

so that the ends of justice can be pursued.

          THEREFORE, the intervenors request that their motion to extend the discovery cut-off of

May 1, 2020 to May 15, 2020, in order to complete discovery, and for all other just and proper

relief.

                                               Respectfully submitted,

                                               Austin Porter Jr., No. 86145
                                               PORTER LAW FIRM
                                               323 Center Street, Suite 1035
                                               Little Rock, Arkansas 72201
                                               Telephone: 501-244-8200
                                               Facsimile: 501-372-5567
                                               Email: aporte5640@aol.com

                                               Robert Pressman
                                               22 Locust Avenue
                                               Lexington, MA 02421
                                               Telephone: 781-862-1955
                                               Email: pressmanrp@gmail.com

                                               Shawn G. Childs
                                               Lawrence A. Walker
                                               JOHN W. WALKER, P.A.
                                               1723 S. Broadway
                                               Little Rock, Arkansas 72206
                                                  2
        Case 4:82-cv-00866-DPM Document 5591 Filed 04/23/20 Page 3 of 3



                                             Telephone: 501-374-3758
                                             Facsimile: 501-374-4187

                                             johnwalkeratty@aol.com
                                             schilds@gabrielmail.com
                                             lwalker@jwwlawfirm.com

                                             ATTORNEYS FOR INTERVENORS




                                CERTIFICATE OF SERVICE


        I, Austin Porter Jr., do hereby certify that a copy of the foregoing pleading was
electronically filed with the Clerk of the United States District Court for the Eastern District of
Arkansas, on this 23rd day of May 2020, by using the CM/ECF system, which is designed to send
notification of such filing to the following person:
M. Samuel Jones III.                         Scott P. Richardson
Devin R. Bates                               McDaniel, Richardson & Calhoun
MITCHELL, WILLIAMS, SELIG,                   1020 West 4th Street, Suite 410
GATES & WOODYARD, PLLC                       Little Rock, Arkansas 72201
425 West Capitol Avenue, Suite 1800
Little Rock, Arkansas 72201                  scott@mrcfirm.com

sjones@mwlaw.com
dbates@mwlaw.com

Jay Bequette
Bequette, Billingsley & Kees, P.A.
Attorneys at Law
425 West Capitol Avenue, Suite 3200
Little Rock, Arkansas 72201-3469

jbequette@bbpalaw.com


                                                     Austin Porter Jr.




                                                3
